Wallace, C. J.,
dissenting:
The act of 1861 (p. 514), provides that when there is a *184tenancy at will it may be terminated “by the landlord’s giving one month’s notice in writing to the tenant requiring him to remove from the premises;” and (section three): “At the expiration of one month from the service of the notice the landlord * * * may proceed in the manner prescribed by law to remove such tenant, without any other or further notice to quit.”
The notice of three days, required by the act of' 1863 (p. 652), is a notice to be given to a tenant whose term has already expired under the provisions of section three of that act. It has no reference to a tenant at will; Avhile the statute of 1861 specially refers to a tenant at will, and provides that after the giving of the thirty days’ notice proceedings may be instituted “ without any other or further notice to quit.” The respondent proved, at the trial, the giving of this notice of thirty days, and I am of opinion that this was sufficient notice to support the judgment rendered below.
For these reasons I dissent from the judgment of the majority.